            Case 3:20-cv-05789-JCC Document 9 Filed 09/02/20 Page 1 of 2



 1                                                  THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9

10   PORT OF OLYMPIA,                                    IN ADMIRALTY
11                      Plaintiff,                       Case No. C20−5789−JCC
12   v.                                                  ORDER FOR WARRANT OF ARREST
13   M/V THE DREAM f/k/a EVERGREEN
     STATE and JONES GLOBAL
14   INVESTMENT LLC,
15                      Defendants.
16          The Court has reviewed Plaintiff’s Verified Complaint (Docket #1) and the Ex Parte

17   Motion requesting issuance of a Warrant of Arrest, in rem. The Court finds that the

18   conditions set forth in Supplemental Admiralty Rule C for issuance of a warrant for arrest

19   against the M/V THE DREAM, IMO No. 8836132, appear to exist. Therefore it is hereby:

20          ORDERED, that the Clerk of this Court shall issue a Warrant of Maritime Arrest for

21   the M/V THE DREAM, IMO No. 8836132, her engines, freights, boilers, machinery, tackle,

22   apparel, furniture, equipment, rigging, and all other necessary appurtenances thereto, etc. (the

23   “Vessel”), as prayed for in the Verified Complaint; and it is

24          ORDERED, that the United States Marshal is to promptly take custody of the Vessel

25   within the District, at the Port of Olympia; and it is further

26

                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER FOR WARRANT OF ARREST:                                                  Attorneys at Law
                                                                               1420 5th Avenue, Suite 3400
      CASE NO. C20−05789−JCC - 1                                                 Seattle, WA 98101-4010
                                                                                Telephone: 206-622-1711
             Case 3:20-cv-05789-JCC Document 9 Filed 09/02/20 Page 2 of 2



 1           ORDERED, that the United States Marshal shall serve a copy of this Order, with the
 2   In Rem Warrant of Arrest, and a copy of the Verified Complaint upon Defendant Vessel; and
 3   it is further
 4           ORDERED, that any person claiming a right of possession or any ownership interest
 5   in the Vessel arrested pursuant to this Order, shall, in accordance with Supplemental
 6   Admiralty Rule C(6) of the Federal Rules of Civil Procedure, file a verified statement of
 7   right or interest with the Clerk of the Court and an answer, and shall upon application to the
 8   Court, be entitled to a prompt hearing at which the Plaintiff shall be required to show cause
 9   why the arrest should not be vacated or other relief granted.
10           Dated this 2nd day of September, 2020.
11




                                           A
12

13

14
                                           THE HONORABLE JOHN C. COUGHENOUR
15
                                           UNITED STATE DISTRICT COURT JUDGE
16
     Presented by:
17
     SCHWABE, WILLIAMSON & WYATT, P.C.
18
19
     /s/ Molly J. Henry
20   Molly J. Henry, WSBA #40818
     Email: mhenry@schwabe.com
21   David R. Boyajian, WSBA #50195
     Email: dboyajian@schwabe.com
22   1420 5th Avenue, Suite 3400
     Seattle, WA 98101-4010
23   Facsimile: 206-292-0460
     Attorneys for Plaintiff, Port of Olympia
24

25

26

                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
      ORDER FOR WARRANT OF ARREST:                                                  Attorneys at Law
                                                                               1420 5th Avenue, Suite 3400
      CASE NO. C20−05789−JCC - 2                                                 Seattle, WA 98101-4010
                                                                                Telephone: 206-622-1711
